                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA

                                       Danville Division

UNITED STATES OF AMERICA,                   )
                                            )
              v.                            )       Case No. 4:18cr00011
                                            )
KANAS LAMONT’E TRENT,                       )
                                            )
              Defendant.                    )


NOTICE OF DEFENDANT’S JOINDER IN THE RESPONSE OF DASHAUN TRENT IN
 OPPOSITION TO UNITED STATES’ NOTICE OF INTENT TO INTRODUCE RULE
                          404(b) EVIDENCE

       COMES now the defendant, Kanas L. Trent, by counsel, and hereby give NOTICE of his

intent to join the Response of Dashaun Trent, filed on September 7, 2019, at ECF 717, to a

Notice of Intent to Introduce Rule 404(b) Evidence filed by the United States at ECF 651.

       Respectfully submitted this 9th day of September, 2019.


                                            Kanas Lamont’e Trent

                                            By Counsel


__________/s/_______________
Michael T. Hemenway, VSB #29820
700 E. High Street
Charlottesville, VA 22902
Tel.: (434) 296-3812
Fax: (434) 293-3630
hemenwaylaw@aol.com

Bonnie J. Lepold (VSB #44926)
Lepold & Freed, PLLC
414 East Market Street, Suite A
Charlottesville, VA 22902
(434) 282-2380 (telephone)
(434) 282-2382 (facsimile)
blepold@lepoldfreed.com


Counsel for Mr. Trent




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 9th day of September, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of
such filing to all parties.


                                          ___________/s/_____________
                                          Michael T. Hemenway
                                          Counsel for the Defendant
